Citation Nr: 1616906	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  12-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 decision.  In July 2011, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012. 

In July 2014, the appellant and his daughter testified during a Board hearing before the undersigned Veterans Law Judge held at the Oakland RO; a transcript of the hearing is of record.  During the hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2014).

In September 2014, the Board remanded the claim on appeal for further development, specifically, for verification of the appellant's claimed active duty through the Department of the Army.  After accomplishing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claim, and returned the matter to the Board.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA, to include a copy of the July 2014 hearing transcript.  All such documents have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.
 
2.  The Department of the Army has failed to certify that the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

As the criteria for basic eligibility for a one-time payment from the FVEC Fund are not met, the claim is without legal merit.  38 U.S.C.A. § 501(a) (West 2014); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009); 38 C.F.R. § 3.203 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Due Process Considerations

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claims lack legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II.  Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (Feb. 17, 2009).

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the Act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  Id. § 1002(h).

VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted to VA a claim for benefits under the Act.  The application for the claim shall contain the information and evidence VA requires.  Id. § 1002(c).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2015).  See Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department; not with VA.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2015); see Soria, supra.  

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2015).

In the instant case, the appellant provided identifying information and contended that he was eligible for a one-time payment from the FVEC fund as a result of recognized guerilla service.  Specifically, he asserted that, from March to November 1945, he served with the 66th Infantry of the U.S. Armed Forces of the Philippines-North Luzon (USAFIP-NL) and that his service number was [redacted].

In support of his effort to establish Veteran status, the appellant submitted an enlistment and final indorsement record reflecting the appellant's service with "E" Company, 66th Infantry of the Philippine Army (PA).  He also submitted an August 1985 certification from the Philippine Veterans Affairs Office reflecting that he had served with "A" Company of the 66th Infantry USAFIP-NL and a December 1986 certification from the Philippine Veterans Affairs Office similarly reflecting that he had served with "A" Co. 66th Infantry.  The appellant further provided a December 1990 joint affidavit from a physician as well as a member of the Judge Advocate General's Office who attested to his service with "E" Company, 66th Infantry USAFIP-NL; an August 1991 letter from the Armed Forces of the Philippines stating that the appellant's name is listed as a recognized guerilla in the Approved Revised Reconstructed Guerilla Roster of 1948; and a September 1991 letter from the State of Hawaii Office of Veterans Services indicating receipt of the August 1991 Armed Forces letter as establishing the appellant's military service.  Lastly, the Veteran submitted documents showing that he holds an account at the Philippine Veterans Bank and copies of his U.S. Passport, social security card, and State of California Senior Citizen Card.

In October 2009, the RO requested verification of service from the National Personnel Records Center (NPRC), providing the appellant's full name, his place and date of birth, and reported dates of service.  His unit assignment was listed as "E" Company of the 66th Infantry USAFIP-N.  In January 2010, the NPRC responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In June 2010, the RO again requested verification of service, this time listing his unit assignments as "E" Company of the 66th Infantry USAFIP-N and "A" Company of the 66th Infantry USAFIP-N.  The AOJ also forwarded to the NPRC a copy of the appellant's enlistment record, AGNR2 and the certification from the Office of the Adjutant General of Armed Forces of the Philippines for its certification review.  In August 2010, the NPRC again certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In September 2014, the Board remanded the matter for the AOJ to contact the Department of the Army and request verification of the appellant's claimed active duty service.  See Tagupa v. Shinseki, 27 Vet. App. 95, 100-01 (2014) (holding that obtaining a verification of service from the NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c) which states that VA "shall" request verification of service "from the service department").  The Board also observed that, during the July 2014 hearing, the appellant indicated his intent to submit for consideration additional documents which he brought to the hearing.  On remand, the appellant was requested to submit all relevant evidence supportive of his allegation of Veteran status, to include those documents which he intended to submit to the Board at the July 2014 hearing.  The appellant did not submit any additional records in response to the AOJ's request.

In April 2015, the AOJ requested verification of the appellant's service by the Department of the Army.  With that request, the AOJ forwarded to the service department copies of the documents outlined above that were submitted by the appellant in support of his effort to establish Veteran status.

In an October 2015 written response, the Department of the Army indicated that, based on review of the information provided and official information contained in Army records maintained by the NPRC, it was unable to change the previous negative service determination for the appellant.  It was noted that after reviewing all of the information provided, a claims folder had been identified but that the claims folder did not contain an AGO Form 23.  The Department of the Army further indicated that, although the name Leones, Emilio appears on official guerilla rosters for more than one unit, there is insufficient evidence to determine if the listing pertains to the claimant, and that, without an AGO Form 23 and a corresponding guerilla roster, service could not be verified. .

Here, the Department of the Army has duly considered the appellant's application for VA benefits, along with all the material he has submitted, and has found that there is insufficient evidence to certify that the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In consideration of the evidence of record, the Board must conclude that the appellant is not eligible for a one-time payment from the FVEC Fund because the evidence fails to establish that he had the requisite qualifying military service.  Notably, none of the documents submitted by the appellant satisfies the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for a one-time payment from the FVEC Fund.  Further, all information submitted by the appellant has been referred to the Department of the Army for review and the service department has declined to certify the claimed service.  Although the appellant contends that he did indeed have the requisite service to be eligible for a one-time payment from the FVEC Fund, the negative determination as to certification from the NPRC, and subsequently confirmed by the Department of the Army (consistent with Tagupa, supra), is binding on VA.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA); Dura, supra.  

The Board is sympathetic to the appellant's financial and medical situation, and does not question the sincerity of his belief that he is entitled to the benefit he seeks.  However, the pertinent legal authority governing entitlement to payments from the FVEC Fund is clear and specific-it must be shown by verification from the applicable United States service department that the claimant has qualifying service-and the Board is bound by the law as written.  As, on these facts, there is no legal theory that would permit a one-time payment from the FVEC Fund, the appellant's claim must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for a one-time payment from the FVEC Fund is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


